Exhibit 10.2 MEMORANDUM OF UNDERSTANDING dated January 10, 2012 This memorandum of Understanding (“MOU”) is entered into by and between MagneGas Corporation 150 Rainville Road Tarpon Springs, Florida 34689, U.S.A. (“MNGA”) and MAASE SPRL (Magnegas Arc Applied Solutions Europe) Rue Aux Fleurs 1 1000 Brussels Belgium (“MagneGas Europe”) 1. RECITALS Whereas, MagneGas Corporation (“MNGA”) is a publicly traded corporation organized and existing under the law of the state of Delaware with its principle place of business in the state of Florida. Whereas, MASSE SPRL (“MagneGas Europe”) is a corporation organized and existing under the law of the country of Belgium. Whereas, MNGA is engaged in the business of generating gaseous fuel from liquid waste with its Plasma Arc Throw (“PAT”) Recyclers under U.S. patents and patent applications as described in details in the website www.magnegas.com. Whereas, MagneGas Europe is engaged in the same technology of PAT recyclers in the continental Europe under European patents and patent applications. Whereas, MNGA wants to acquire all the intellectual rights of the PAT technology in Europe and MagneGas Europe is interested in selling said rights. THE PARTIES AGREE TO THE FOLLOWING MagneGas Europe hereby grants to MNGA an exclusive option for the purchase of all intellectual rights on the PAT Technology in Europe, including patents, patent applications, copyrights, domain names and know-how, with the purchase to occur at mutually acceptable terms and conditions. The exclusive option will expire on December 31, 2012. The exclusive option is being granted in exchange for the consideration to be given by MNGA to MagneGas Europe as described to Schedule A, attached hereto. In Faith MagneGas Corporation /s/ Ruggero Maria Santilli 01-10-12 Ruggero Maria Santilli Date CEO MAASE, SPRL /s/ Ermanno Santilli 01-10-12 Ermanno Santilli Date President Schedule A Testing of Magnegas for European client by KEMA Facility $ Attorneys for reviewing Contracts, Graphic work for advertising Hydrogen specialist Consulting fees $ Travel to Italian and English clients by Magnegas personnel $ TOTAL $
